Citation Nr: 1212333	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  09-30 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1956 to May 1958.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2007 decision, the Board denied service connection for hypertension.

2.  The evidence received since the September 2007 Board decision does not raise a reasonable possibility of substantiating the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The September 2007 Board decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.201, 20.1100 (2011).

2.  New and material evidence has not been received with respect to the claim of service connection for hypertension and the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

Here, the Veteran was sent a letter in August 2008, compliant with Kent,  that provided information as to what evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim.  Accordingly, no further development is required with respect to the duty to notify.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of his claim are of record.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

In a September 2007 decision, the Board denied service connection for hypertension.  The Veteran did not request reconsideration of that Board decision; thus it became final as of the date stamped on its face, September 10, 2007.  See 38 U.S.C.A. §§ 511(a), 7103(a), 7104; 38 C.F.R. § 20.1100.

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  All evidence submitted by or on behalf of a claimant since the most recent final denial must be reviewed to determine whether the claim should be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-3 (1992).  "New" evidence means existing evidence not previously submitted to agency decision makers.  See 38 C.F.R. § 3.156.  "Material" evidence is newly submitted evidence that relates to an unestablished fact necessary to substantiate the claim and presents the reasonable possibility of substantiating the claim.  Id.

At the time of the September 2007 Board decision, the evidence of record included service treatment records, a January 1964 VA medical examination performed in conjunction with an earlier service connection claim; a July 2005 regional office hearing transcript; a statement dated August 2005 from the Veteran's private physician; and the statements of the Veteran and his representative.  This decision denied service connection on the basis that hypertension was not shown to have incurred in service or to have manifested to a degree of 10 percent or more within one year of separation from service.  In order to be material, the new evidence received since that rating decision must relate to one of these unestablished facts.

Evidence received since the September 2007 Board decision includes duplicate service treatment records, a duplicate copy of the Veteran's private physician's statement dated August 2005, a second private physician's statement dated May 2010, the February 2010 regional office hearing transcript, private treatment records dated from June 1988 to May 2010, and additional statements from the Veteran and his representative.

With regard to the duplicative submissions, the Board notes that through his statements and testimony, the Veteran has expressed his belief that the earlier decision did not contemplate this information.  Specifically, the Veteran has stated that his in-service blood pressure readings, as well as medical evidence from Dr. Stack and Dr. Pickering, were not considered.  A reading of that earlier decision shows that this is not the case.  

The September 2007 Board decision specifically addressed the Veteran's service treatment records, the January 1964 VA examination performed by Dr. Stack, and the August 2005 statement from Dr. Pickering.  Although the Veteran disagrees with the weight attached to this evidence, resubmission of previously considered evidence fails to meet the newness requirement of 38 C.F.R. § 3.156.

The Veteran's argument appears to be that his blood pressure reading of 138/80 taken at his entrance examination and 138/78 at his separation examination are elevated and should be taken as evidence of an in-service incurrance of high blood pressure.  Even if this evidence was new, it would not be material as a showing that the Veteran's blood pressure remained constant or potentially improved during his military service in no way demonstrates an occurrence or aggravation of a disease or injury.  See 38 C.F.R. §§ 3.303, 3.306(b).

The remainder of the additional records are new in that they were not considered at the time of the September 2007 Board decision.  However, these new records do not include evidence of an in-service onset of hypertension or compensable manifestations of hypertension within one year of the Veteran's separation.  The additional private treatment records extend back only to June 1998, thirty years after the Veteran's separation, and therefore cannot address the issue of an in-service occurrence or any manifestations of hypertension within the first year following his separation.  Likewise, while the May 2010 private physician's statement purports to find a causal link between the Veteran's blood pressure reading at the time of his separation in 1958 and his current hypertension, this is not material in that it fails to explain how this reading, which is slightly better than that taken at the time of the Veteran's entrance examination, evinces an in-service occurrence of hypertension or high blood pressure.  Thus, the new evidence does not relate to unestablished facts that may provide a reasonable possibility of substantiating this claim.  

Accordingly, the Board concludes that the criteria for reopening the Veteran's claim of service connection for hypertension have not been satisfied.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having not been received, the claim of entitlement to service connection for hypertension is not reopened.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


